[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT KIMBALL'S MOTION FOR SUMMARY JUDGMENT ON FOURTH COUNT
There is a genuine issue of material fact as to whether defendant Kimball specifically caused and the withholding of wages and commissions from plaintiff in violation of General Statutes 31-71a et seq. Accordingly defendants' motion for summary judgment is denied. Grossman v. Centaur Sciences, Inc., 14 CLT 40, at page 760, 3 CSCR 760
(Judicial District of Stamford/Norwalk at Stamford August 30, 1988) Cioffi, J.
It is further noted that this motion may be improperly before this court because nothing in the file indicates that permission was obtained to file this motion after the case was claimed to the trial list, as required by 379 of the Practice Book, as amended effective October 1, 1992.
Wagner J.